Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

Claim 1 is objected to because of the following informalities:  tomography is misspelled as “topography” in lines 2 and 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the first model" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second model" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second model" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 7-8, 14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2008/0219536 (provided in the IDS)), in view of Altmann et al. (US 2008/0137927), further in view of applicant admit prior art and Sra et al. (US 2012/0071751).  

3.	Addressing claim 1, Liao discloses a method, comprising:
a computed tomography or magnetic resonance image data of a heart of a living subject occupying a first coordinate space of a first image processing computer 
the image data represented as a model of the heart in a first coordinate space of the computed tomography image or the magnetic resonance image, the model being a model of the heart comprising the coronary sinus (see Fig. 1, [0010] and [0013]; model: a representation, generally in miniature, to show the construction or appearance of something; 3-d CT images of heart/aorta/coronary sinus is a model; a model is a representation to show appearance of something; 3-d CT images of the heart is a representation that show the heart; Liao does not explicitly disclose image data in a first coordinate space; however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that 3-d CT image data are in a different coordinate space than 2-d fluoroscopy image data that why the 3-d and 2-d image data has to be register to a single coordinate system; 3-d CT image in the first 3-d coordinate space/system);
with a probe located in the coronary sinus, acquiring fluoroscopic image data comprising the heart with a probe located in the coronary sinus to prepare a second model comprising a reconstructed heart with path of the probe in the coronary sinus (see [0008], [0013], [0030] and Fig. 1; element S13; catheter probe and element S14 acquires coronary sinus (CS) fluoroscopic images which is the second model; and the images are taking as the probe move in a path in 
aligning the coronary sinus of the first model with reconstructed coronary sinus of the second model to register the first model in the first coordinate space with the reconstructed coronary sinus second model into the same coordinate space (see [0010], [0022], [0042], [0046] and Fig. S16-S17; Liao discloses register CT to fluoroscopic therefore this implicitly imply CT is transform to fluoroscopic coordinate space);
using the image processing computer system to display the first model in the second coordinate space (see Fig. 1, S17)
first coordinate space is 3-dimentional coordinate spaces (see Fig. 1, element S11; 3d CT). 

Liao does not disclose CT images and fluoroscopic images are acquire by CT device (first coordinate system) and fluoroscopic device (third coordinate system) then import into a processing device (second coordinate system); transform the images into coordinate space of the processing device and second coordinate space is 3-dimensional coordinate space. Import images into a processing system and transform the images into coordinate space of the processing device is well-known in the art and only require routine skill in the art. Basically, applicant import CT or MRI images and fluoroscopic images into a Carto system and register the images to the Carto system coordinate system (second coordinate system) and display the images. Altmann discloses import images of many modality and register them for display (see [0050]; the 

Liao also does not explicit disclose using multiple fluoroscopic images. Sra explicitly discloses acquire multiple fluoroscopic images (first and second images) to construct 3d model of the heart with path of the probe in the coronary sinus (see abstract, Fig. 8, [0004], [0008-0010], [0018], [0031], [0041-0045] and [0067]; the abstract clearly disclose construct 3d model by acquire a first image, thereafter acquire a further image and repeat the steps plural times). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liao to use multiple fluoroscopic images as explicitly taught by Sra because multiple images cover the entire heart cycle (see [0010]). 



5.	Addressing claims 7 and 14-20, Liao discloses: 	
locating a cardiac structure in the transformed first model in the second three-dimensional coordinate space (see [0048]; fluoroscopy image is registered with CT image so they can be in second coordinate space; after registration fluoroscopy image is overlay with CT image; track the heart with the combine image in the second coordinate space; in order to track the heart/cardiac structure the system also locating the heart/cardiac structure); 
wherein the first and second coordinate spaces are three-dimensional coordinate spaces (see [0009] and [0051]; CT is the first coordinate system and fluoroscopic image is in the second coordinate system; the CT and fluoroscopic are 3-d images);
wherein the model can be displayed in registration with other images occupying the second coordinate space, the other images generated and displayed by the second image processing computer (see Fig. 1; S17);
wherein the first fluoroscopic image data is acquired before a movement of the heart and the second image data is acquired after a movement of the heart 
and the first and second image data are synchronized in a cardiorespiratory cycle (see Sra’s Fig. 8, [0004], [0008-0010], [0018], [0031], [0041-0045] and [0067]; 

Addressing claims 21-22, Altmann discloses wherein the other image comprises one or more of an electrical activation map, anatomic positional information of the distal portion of the catheter (see [0026], [0028] and [0050]; the catheter of the Carto system is used for electrical activation map image; examiner interprets the claim as other image is an electrical activation map).

Response to Arguments

Applicant's arguments filed 01/04 have been fully considered but they are not persuasive. Applicant argues the references do not disclose “a second image processing computer system that normally produces images occupying a second coordinate space different to the first coordinate space” could “prepare a model occupying the first coordinate space of the computed topography image or the magnetic resonance image, the model being a model of the heart comprising a coronary sinus” and “a second image processing computer system that normally produces images occupying a second coordinate space different to the first coordinate space" could prepare “a reconstructed coronary sinus" using “a first fluoroscopic image data . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793